Mulkey, J.: The avowed purpose of this motion is, that we may be brought to consider arguments and authorities made and presented in another case, as bearing upon the questions involved in the application for a rehearing in this case. This would but be indirectly permitting additional arguments or suggestions in support of the petition for rehearing, after the time prescribed by the rules for the filing of the petition, which, under the prevailing practice in this court, will not be allowed, except upon special cause shown. (Hawley v. Simmons et al. 101 Ill. 654.) We do not find here any special reasons for deviating from the usual practice. The motion will be denied. Motion denied.